Citation Nr: 0525582	
Decision Date: 09/19/05    Archive Date: 09/29/05

DOCKET NO.  02-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from September 1962 to May 
1964. He died in February 1993 and the appellant is his 
widow.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating action of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death. Service connection for the cause of the 
veteran's death was initially denied in a June 1993 RO 
decision.  In a December 2003 decision the Board found that 
new and material evidence had been submitted to reopen the 
appellant's claim and remanded the case to the RO for further 
development and readjudication by the RO.  The case is now 
again before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1993; the cause of the 
veteran's death as shown on the death certificate was 
multiorgan failure due too sepsis and hypertension.  

2.  At the time of the veteran's death, service connection 
was in effect for a soft tissue cyst over the right angle of 
the mandible, evaluated as noncompensable since June 2, 1986.  

3.  The evidence does not demonstrate a relationship between 
the causes of the veteran's death and any disease or 
disability that was manifested in, or related to, his period 
of active service.  


CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death. 38 U.S.C.A. § 
1310 (West 2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-1 (2004) the 
United States Court of Appeals for Veterans Claims (Court) 
found that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession.

In letters dated in April 2002 and February 2004 VA informed 
the appellant of the evidence needed to substantiate her 
claim.  These letters also informed her of who was 
responsible for obtaining what evidence.  In addition, the 
February 2004 letter told her to submit medical evidence 
linking the cause of death to service, and invited her to 
submit evidence and information in her possession.  This 
notice substantially told her to submit relevant evidence or 
information in her possession.  

In Pelegrini the majority also held that the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the second VCAA notice was sent to the appellant 
subsequent to the initial rating action currently being 
appealed.  However, the appellant had the opportunity to 
submit additional argument and evidence after all the VCAA 
notices were provided.  The delayed notice did not, 
therefore, prejudice her.  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 123-4 (2005) (per curium) (en banc) (holding 
that delayed notice is generally no prejudicial to a 
claimant).

Moreover, it does not appear from a review of the record that 
any clinical evidence relevant to the veteran's current 
claims is available, but not yet associated with the claims 
folder.  

Under the VCAA, VA is obliged to provide an examination when 
necessary.  VA obtained a medical opinion in March 2004.

II.  Legal Analysis  

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related. For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection. 
38 C.F.R. § 3.312.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
service. 38 U.S.C.A. § 1131 (West 2002). Service connection 
may be granted for disease diagnosed after service providing 
the evidence establishes that it was incurred during service. 
38 C.F.R. § 3.303(d) (2003).  Cardiovascular disease may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year following service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2004).

The veteran's amended death certificate notes shows that the 
immediate cause of his death was multi-system organ failure, 
due to or as a consequence of sepsis and hypertension.  The 
veteran' service medical records show no complaints, 
findings, or diagnoses indicative of any cardiovascular 
disease or any sort of multi-system organ failure.  There is 
no evidence of any such disorder until the early 1970s many 
years after the veteran's discharge from service in 1964.  

It has been contended, however, that the veteran developed 
syphilis during service and that this disease resulted in the 
cardiovascular disease and in the sepsis, which were listed 
on his amended death certificate as playing a role in his 
death.  

The evidence indicates that the veteran did have syphilis 
during service and the key question in this case is whether 
this disease resulted in any of the conditions that caused 
his death.  In that regard the Board is presented with 
conflicting evidence.  The record includes private clinical 
documentation reflecting treatment for cardiac pathology that 
was attributed to syphilis and cardiovascular syphilis was 
diagnosed after a July 1980 VA examination.  The record also 
contains a statement from the private physician who completed 
the amended death certificate, opining that the veteran had 
"positive chronic syphilis."  The physician noted that this 
condition could cause multi-system organ failure.  He also 
believed that this disease resulted in sepsis and organ 
failure, which led to the veteran's demise.  

Contrary to this evidence is a 1984 report from the Armed 
Forces Institute of Pathology, which noted the veteran's 
history of positive syphilis testing during service, but also 
noted that the clinical findings were consistent with 
rheumatic heart disease rather than syphilitic cardiovascular 
disease.  In arriving at that conclusion it was noted that 
clinical finding consistent with syphilitic involvement in 
the veteran's cardiovascular disabilities, such as syphilitic 
inflammation of the aortic valve anulus and resulting aortic 
insufficiency due to dilation of the aortic valve anulus, 
were not evident in the veteran's case.  The mitral valve 
involvement in the veteran's heart disease was also not 
typical of syphilitic involvement in heart disease.  

Moreover the record also contains the detailed report of a 
review by a VA physician in March 2004.  This physician also 
concluded that syphilis was present during the veteran's 
period of service, but opined that most likely the veteran's 
diagnosed syphilis did not contribute to his death.  The 
doctor commented that the relevant tests showed only a slight 
degree of infection due to syphilis, and did not indicate 
ongoing syphilitic infection following treatment.  The doctor 
noted the opinion of the private physician who attributed the 
veteran's death in part to sepsis due to syphilis, but noted 
that discharge summary of the veteran's terminal 
hospitalization did not mention sepsis.  

The VA doctor also concluded that that if sepsis was present 
at the time of death it was more likely bacterial than 
syphilitic.  The doctor also concluded that the veteran's 
heart disease was not syphilitic.  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 
F.3d 1072 (Fed. Cir. 2001), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 
7104(a).  Moreover, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to weigh and assess 
the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 
(2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In this regard, where, as here, the Board is presented with 
conflicting medical evidence, it is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Further, both 
the Federal Circuit and Court have specifically rejected the 
"treating physician rule."  White v. Principi, 243 F.3d 1378 
(Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
Instead, in offering guidance on the assessment of the 
probative value of medical opinion evidence, the Court has 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Claiborne v. Nicholson, 
19 Vet. App. 181 (2005).

The main support for the appellant's claim consists of a 
statement by a private physician to the effect that the 
veteran had syphilitic heart disease and syphilitic sepsis 
that played a role in the veteran's death.  These conclusions 
are not supported by any discussion of the pertinent evidence 
or by a rationale.  

While this opinion is supported to some degree by a VA 
examination in 1980 and private clinical records that 
diagnosed syphilitic heart disease, the contrary opinions by 
the AFIP in 1984 and a recent VA physicians medical review 
contain considerable analysis and data that establish that 
the veteran's heart pathology was not typical for 
cardiovascular disease typical of syphilis.  The latter 
report also points out that there was no clinical evidence in 
the record to support the private physician's conclusion that 
syphilitic sepsis was involved in the veteran's death.  In 
the Board's opinion, these expert reports indicate a far more 
detailed analysis of the relevant data than the contrary 
opinion and provide a sounder medical basis for the stated 
opinion that syphilitic pathology played no role in the 
veteran's death.  The negative opinions are, therefore, more 
probative.  See Claiborne v. Nicholson, and Guerrieri v. 
Brown, supra.  

The preponderance of the evidence is, thus, against a finding 
that a service connected disease or disability played any 
role in the veteran's death, and therefore service connection 
for the cause of the veteran's death is denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.





	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


